OPINION — AG — ** SEWAGE INSPECTION — LEGAL ACTION — NON COMPLIANCE ** IN CARRYING OUT THE DUTIES UPON THE STATE DEPARTMENT OF HEALTH IN CONNECTION WITH THE CONSTRUCTION AND OPERATION OF SEWAGE TREATMENT PLANTS AND THE INVESTIGATION OF STREAM POLLUTION PROBLEMS, WE HAVE BEEN FORCED IN A FEW INSTANCES OVER THE PAST THIRTY YEARS TO ISSUE ORDERS FOR THE CONSTRUCTION OF SEWAGE TREATMENT FACILITIES. THIS ACTION IS BASED UPON 63 O.S. 614 [63-614] . . . WE HAVE AN ORDER FOR AFTON OKLAHOMA FOR CONSTRUCTION OF A FACILITY . . . IS THE ATTACHED ORDER CORRECT ? . . . WHAT LEGAL ACTION SHOULD BE TAKEN BY THE DEPARTMENT TO CARRY OUT THE ORDER WHERE A CITY OR TOWN REFUSES TO COMPLY WITHIN THE TIME LIMIT STATED ON THE ORDER ? — AN INJUNCTION, OR MANDAMUS DEPENDING ON THE CIRCUMSTANCES, WILL LIE, IF A CITY OR TOWN OR ITS OFFICIALS, REFUSE TO COMPLY WITH A LAWFUL ORDER OF THE STATE BOARD OF HEALTH, EVEN THOUGH SAID SECTION IS A CRIMINAL STATUTE. (ORDER OF A STATE AGENCY, CRIMINAL LIABILITY, MUNICIPALITY, POLITICAL SUBDIVISION) CITE: 63 O.S. 618 [63-618], 63 O.S. 614 [63-614] (J. H. JOHNSON)